DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  On lines 18-19 “to connected” should state --to be connected--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  On line 2 “claim piece” should state --clamp piece--.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10536109. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose or make obvious all of the claimed limitations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10917039. Although the claims at issue are they disclose or make obvious all of the claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-11, 13, 16 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Reed et al. (US 2015/0059826).
Regarding claim 1, Reed et al. (hereafter “D1”) discloses a mounting bracket for a solar module (figure 1), the mounting bracket (comprised of saddle 57, segments 75/77, strap 85) comprising: an upper clamp piece (77, 85) comprising: a first side (left side); a first upper partial fastener (first strap end 87) on the first side of the upper clamp piece; a second side (right side); a second upper partial fastener (second strap end 87) on the second side of the upper clamp piece; a first portion of a tube insertion aperture at least partially defined by the first side and the second side of the upper clamp piece; and an open bottom space (figure 8 best shows space for tube 17 below 77 and above 75); and a lower clamp piece (75, 57) comprising: a first 
Regarding claim 2, D1 discloses wherein the first upper partial fastener comprises a slot (89) and the first lower partial fastener comprises a hinge portion (at fastener 71 – figure 15).
Regarding claims 3-4, D1 discloses wherein the first upper partial fastener and the first lower partial fastener are pivotally connected (strap can pivot about 71); and wherein the second upper partial fastener and the second lower partial fastener are connected by a fastener (71 and washer 97 fasten the strap end – figure 12).
Regarding claim 5, D1 discloses wherein the first upper partial fastener extends outwardly from the first side of the upper clamp piece (outward below and to the side of the strap body and 77); wherein the second upper partial fastener extends outwardly from the second side of the upper clamp piece (outward below and to the side of the strap body and 77 – figure 11); wherein the first lower partial fastener (at 97) extends outwardly from the first side of the lower clamp piece; and wherein the second lower partial fastener (other of 97) extends outwardly from the second side of the lower clamp piece (figure 12).

Regarding claim 10, D1 discloses further comprising: a first support (at 51a/d) extending outwardly from the first side of the lower clamp piece, the first support configured to be connected to a mounting rail (tube 17); and a second support (at 51b/c) extending outwardly from the second side of the lower clamp piece, the second support configured to be connected to the mounting rail (connected via intermediate members – figure 10).
Regarding claim 11, D1 discloses where the upper clamp piece (77, 85) is initially connected to a torque tube (17) of a solar tracker by a clip-on or snap-on connection (member 77 clips onto tube 17 – figure 11), and the upper clamp piece is subsequently securely attached to the torque tube when the upper clamp piece and the lower clamp piece are connected.
Regarding claim 13, D1 discloses further comprising: a first reinforcement (at side flange of 77) disposed on one side of the upper clamp piece; and a second reinforcement (other side flange of 77) disposed on an opposing side of the upper clamp piece (figure 8).
Regarding claim 16, D1 discloses wherein the first reinforcement extends outwardly at an angle relative to the upper clamp piece; and wherein the second reinforcement extends outwardly at an angle relative to the upper clamp piece (about 90 degree angle – figure 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See notice of references cited form PTO-892.  References not applied but cited are .	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320.  The examiner can normally be reached on Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK D HAWN/Primary Examiner, Art Unit 3631